IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                         NO. AP-76,627

                     Ex parte JAMES ESTES BAKER III, Applicant

              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 526054-B IN THE 209TH DISTRICT COURT
                          FROM HARRIS COUNTY

                       K ELLER, P.J., filed a dissenting opinion.

       This case is in a confusing procedural posture. The present application was filed in the trial

court under the cause number for a kidnapping offense. Applicant has discharged the sentence in

the kidnapping case. He is on parole for a separate robbery conviction, and it is to this parole that

the complained-of sex-offender conditions are attached.

       Because the sentence for the kidnapping offense has been discharged, this application should

be dismissed. Applicant should file a habeas application in the robbery case to properly bring his

complaint about the sex-offender conditions.

       I respectfully dissent.

Filed: September 14, 2011
Do not publish